     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 1 of 42




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                      x
In re DEUTSCHE BANK AG SECURITIES     : Master File No. 1:09-cv-01714-DAB-RWL
LITIGATION                            :
                                      : CLASS ACTION
                                      :
This Document Relates To:             : STIPULATION OF SETTLEMENT
                                      :
         ALL ACTIONS.                 :
                                      x




4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 2 of 42




         This Stipulation of Settlement, dated November 11, 2019 (the “Stipulation”), is made and

entered into by and among: (i) Plaintiffs Norbert G. Kaess and Maria Farruggio (collectively, “Class

Plaintiffs”) (on behalf of themselves and each of the Class Members), by and through their counsel

of record in the Litigation; and (ii) Defendant Deutsche Bank AG (“Defendant” or “Deutsche Bank”

or the “Company”), on its own behalf and on behalf of each of the DB Defendants 1 and each of the

Underwriter Defendants 2 (collectively, “Defendants”), by and through their attorneys of record in

the Litigation. Class Plaintiffs and Defendants are referred to herein as the “Settling Parties.” This

Stipulation is intended to fully, finally and forever resolve, discharge and settle the Released Claims,

subject to the approval of the Court and the terms and conditions set forth in this Stipulation.

I.       THE LITIGATION

         The Litigation is pending before the Honorable Deborah A. Batts in the United States District

Court for the Southern District of New York (the “Court”). On February 24, 2009, the first of six

putative class action complaints was filed. The complaints were consolidated by the Court on

August 11, 2009. On November 23, 2009, the Court appointed Lead Plaintiffs and Lead Counsel

and directed the filing of a Consolidated Amended Complaint (“CAC”). The CAC, filed on

January 25, 2010, alleged violations of §§11, 12(a)(2) and 15 of the Securities Act of 1933 (the


1
   “DB Defendants” are Deutsche Bank Contingent Capital LLC II, Deutsche Bank Contingent
Capital Trust II, Deutsche Bank Capital Funding Trust IX, Deutsche Bank Capital Funding LLC IX,
Deutsche Bank Capital Funding LLC X, Deutsche Bank Capital Funding Trust X, Deutsche Bank
Contingent Capital LLC III, Deutsche Bank Contingent Capital Trust III, Deutsche Bank Contingent
Capital LLC V, Deutsche Bank Contingent Capital Trust V, Deutsche Bank Capital Funding LLC
VIII, Deutsche Bank Capital Funding Trust VIII, Josef Ackermann, Jonathan Blake, Hugo Banziger,
Anthony Di Iorio, Martin Edelmann, Hermann-Josef Lamberti, Rainer Rauleder, Peter Sturzinger,
and Marco Zimmermann.
2
   “Underwriter Defendants” are UBS Securities LLC, Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, individually and as successor by merger to defendant
Banc of America Securities LLC, Wachovia Capital Markets, LLC (n/k/a Wells Fargo Securities,
LLC), Morgan Stanley & Co., and Deutsche Bank Securities Inc.

                                                 -1-
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 3 of 42




“Securities Act”) by Deutsche Bank and certain individual defendants, underwriters, and the auditor

relating to a Form F-3 Registration Statement and Prospectus filed with the Securities and Exchange

Commission on October 10, 2006, and various prospectus supplements to that Registration

Statement (collectively, the “Offering Materials”) used to conduct the Offerings, as defined below.

         Defendants moved to dismiss the CAC on March 26, 2010. Plaintiffs filed their opposition

on May 10, 2010, and Defendants filed their replies on June 9, 2010. On August 19, 2011, the Court

granted in part and denied in part Defendants’ motion to dismiss. Specifically, the Court granted

with prejudice the motion to dismiss with respect to Plaintiffs’ §§11, 12(a)(2) and 15 claims relating

to the October 2006 Offering. The Court denied Defendants’ motions with respect to the remaining

offerings.

         On August 23, 2011, the Second Circuit issued an opinion in Fait v. Regions Financial

Corp., 655 F.3d 105 (2d Cir. 2011) (“Fait”). Defendants subsequently moved for reconsideration of

the Court’s August 19, 2011 Order, arguing that Fait constituted an intervening change in the

governing law. Plaintiffs filed their opposition on September 16, 2011, and concurrently filed a

Second Consolidated Amended Complaint. Defendants filed their reply on September 22, 2011.

         On August 9, 2012, the Court granted Defendants’ motion to reconsider and dismissed the

CAC with prejudice and without leave to amend. On September 13, 2012, Plaintiffs moved for

reconsideration and sought leave to file a proposed Third Consolidated Amended Complaint

(“TCAC”). Defendants filed an opposition on October 1, 2012, and Plaintiffs filed their reply on

October 8, 2012. The Court denied Plaintiffs’ motion with prejudice and without leave to amend on

May 15, 2013.

         Plaintiffs filed an appellate brief to the Second Circuit Court of Appeals on December 10,

2013. Defendants filed their responsive brief on March 11, 2014, and Plaintiffs filed their reply brief

                                                 -2-
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 4 of 42




on April 24, 2014. On July 16, 2014, the Second Circuit affirmed the Court’s dismissal of the

action. Plaintiffs filed a petition for a writ for certiorari on February 13, 2014. While Plaintiffs’

petition was pending, the Supreme Court issued a decision in Omnicare, Inc. v. Laborers District

Council Construction Industry Pension Fund, 135 S. Ct. 1318 (2015) (“Omnicare”).

         On June 8, 2015, the Supreme Court granted Plaintiffs’ petition for certiorari, vacating the

Judgment and remanding “for further consideration in light of [Omnicare].” On July 21, 2015, the

Second Circuit recalled the Mandate, vacated the Court’s Judgment, and remanded the case for

further proceedings which “may, but shall not necessarily, include allowing plaintiffs to replead their

causes of action.”

         On July 27, 2015, Defendants filed a motion requesting the Court to dismiss Plaintiffs’

complaint and deny leave to amend. On August 7, 2015, Plaintiffs informed the Court of its

intention to request leave to file the TCAC to incorporate the new Omnicare pleading standard. On

September 15, 2015, the Court denied Defendants’ motion and granted Plaintiffs leave to file the

TCAC.

         The TCAC, filed on October 15, 2015, alleged that Deutsche Bank, certain individuals and

the underwriters violated §§11, 12(a)(2) and 15 of the Securities Act by, inter alia, misrepresenting

or omitting material facts in the Offering Materials. The TCAC specifically alleged that Deutsche

Bank omitted to disclose its exposures to $20 billion of RMBS and CDOs backed by risky

mortgages and its losses on RMBS during 2007. The TCAC alleged that as a result, Deutsche Bank

failed to disclose the true extent of the risks facing the bank.

         Defendants moved to dismiss the TCAC on December 14, 2015. Plaintiffs filed their

opposition brief on February 12, 2016, and Defendants filed their reply on March 14, 2016. On

July 25, 2016, the Court granted in part and denied in part Defendants’ motion to dismiss.

                                                 -3-
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 5 of 42




Specifically, the Court upheld Plaintiffs’ claims concerning the November 2007 and February 2008

offerings with respect to the allegations regarding Item 303 and Item 503 of Regulation S-K.

Defendants moved for reconsideration on August 8, 2016. Plaintiffs filed their opposition on

August 25, 2016, and Defendants filed their reply on September 6, 2016. The Court denied

Defendants’ motion on September 8, 2016. Defendants filed their Answers on October 24, 2016.

         Plaintiffs moved to certify the class on November 17, 2016, and filed an amended motion on

January 20, 2017, naming Lead Plaintiffs Norbert G. Kaess and Maria G. Farruggio, and plaintiff

Sylvia M. Laiti (“Laiti”) as Class Representatives. Defendants filed a letter on March 22, 2017,

challenging the standing of all plaintiffs, to which Plaintiffs responded on March 27, 2017. On

April 6, 2017, the Court found that Lead Plaintiffs had standing for the November 2007 offering but

stayed the issue with respect to Laiti’s standing as to the February 2008 offering until the Supreme

Court decided California Pub. Employees' Ret. System v. ANZ Securities, Inc., 137 S. Ct. 2042, 2044

(2017) (“ANZ”), which it did on June 26, 2017.

         After ANZ was decided, the Court permitted Defendants to file a motion to dismiss all claims

related to the February 2008 offering, which Defendants filed on August 18, 2017. Plaintiffs filed

their opposition on September 14, 2017, and Defendants filed their reply on September 28, 2017.

On October 16, 2017, the Court disqualified Laiti as a plaintiff and struck the pending class

certification motion from the record.

         Defendants moved to deny class certification on February 21, 2018. Plaintiffs filed an

opposition to Defendants’ motion and a motion to certify a class for both the November 2007 and

February 2008 offerings on March 7, 2018. Defendants filed their opposition to Plaintiffs’ motion

and a reply in support of Defendants’ motion on March 14, 2018. Plaintiffs filed their reply on

March 21, 2018. On September 18, 2018, the Court requested additional evidence in support of

                                                 -4-
4836-3515-9719.v5
      Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 6 of 42




Plaintiffs’ motion. Plaintiffs filed their supplemental submission on September 27, 2018, and

Defendants filed a response thereto on September 28, 2018.

         On October 2, 2018, the Court granted Plaintiffs’ motion to certify the class and named Lead

Plaintiffs Norbert G. Kaess and Maria G. Farruggio as class representatives for the surviving claims

concerning the November 2007 and February 2008 offerings. Defendants submitted a motion for

permission to file a Fed. R. Civ. P. 23(f) appeal to the Second Circuit on October 16, 2018.

Plaintiffs filed a response and opposition to Defendants’ motion on November 9, 2018. On

February 20, 2019, the Second Circuit denied Defendants’ motion.

         Upon the conclusion of all discovery in April 2019, in an effort to resolve the Litigation,

Plaintiffs and Defendants engaged the services of former U.S. District Judge Layn R. Phillips, an

experienced mediator. The parties each prepared detailed mediation statements and engaged in a

full-day in-person mediation session with Judge Phillips on May 1, 2019. The parties were unable to

reach an agreement on May 1, 2019, and the Litigation continued.

         Defendants moved for summary judgment on July 31, 2019. Shortly before Plaintiffs’

opposition was due, the parties engaged in additional settlement discussions, which culminated with

the parties agreeing to settle the Litigation for Eighteen Million Five Hundred Thousand Dollars

($18,500,000), subject to the terms of a Stipulation of Settlement and approval by the Court.

II.      DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

         Defendants have denied, and continue to deny, that they have committed any act or omission

giving rise to any liability under §§11, 12(a)(2) and 15 of the Securities Act or any other federal

securities laws. Specifically, Defendants expressly have denied, and continue to deny, each and all

of the claims alleged by Class Plaintiffs in the Litigation, including, without limitation, any liability

arising out of any of the conduct, statements, acts or omissions alleged, or that could have been


                                                  -5-
4836-3515-9719.v5
       Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 7 of 42




alleged, in the Litigation. Defendants also have denied, and continue to deny, among other things,

the allegations that they made any material misstatements or omissions; that any Member of the

Class has suffered any damages by reason of the misrepresentations, omissions, or otherwise; or that

the Members of the Class were harmed by the conduct alleged in the Litigation or that could have

been alleged as part of the Litigation. In addition, Defendants maintain that they have meritorious

defenses to all claims alleged in the Litigation.

         As set forth below, neither the Settlement nor any of the terms of this Stipulation shall

constitute an admission or finding of any fault, liability, wrongdoing or damage whatsoever or any

infirmity in the defenses that Defendants have, or could have, asserted. Defendants are entering into

this Stipulation to eliminate the burden, expense and uncertainties of further litigation.

III.     CLASS PLAINTIFFS’ CLAIMS AND THE BENEFITS OF SETTLEMENT

         Class Plaintiffs believe that the claims asserted in the Litigation have merit and that the

evidence developed to date supports their claims. However, Class Plaintiffs and their counsel

recognize and acknowledge the expense and length of continued proceedings necessary to prosecute

the Litigation against Defendants through trial and any appeals. Class Plaintiffs and their counsel

also have taken into account the uncertain outcome and the risk of any litigation, especially in

complex actions such as this Litigation, as well as the difficulties and delays inherent in such

litigation. Class Plaintiffs and their counsel also are mindful of the inherent problems of proof under

and possible defenses to the securities law violations asserted in the Litigation. Class Plaintiffs and

their counsel believe that the Settlement set forth in this Stipulation confers substantial benefits upon

the Class. Based on their evaluation, Class Plaintiffs and their counsel have determined that the

Settlement set forth in this Stipulation is in the best interests of Class Plaintiffs and the Class.




                                                  -6-
4836-3515-9719.v5
      Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 8 of 42




IV.      TERMS OF THE STIPULATION AND AGREEMENT OF SETTLEMENT

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Class

Plaintiffs (for themselves and the Class Members) and Defendants, by and through their counsel or

attorneys of record, that, subject to the approval of the Court pursuant to Rule 23(e) of the Federal

Rules of Civil Procedure in consideration of the benefits flowing to the parties from the Settlement,

the Litigation and the Released Claims shall be finally and fully compromised, settled, and released,

and the Litigation shall be dismissed with prejudice, as to all Settling Parties, upon and subject to the

terms and conditions of this Stipulation, as follows.

         1.         Definitions

         As used in this Stipulation the following terms have the meanings specified below:

         1.1        “Authorized Claimant” means any Class Member whose claim for recovery has been

allowed pursuant to the terms of this Stipulation.

         1.2        “Claims Administrator” means the firm of Gilardi & Co. LLC.

         1.3        “Class” means all persons or entities who purchased or otherwise acquired the 7.35%

Noncumulative Trust Preferred Securities of Deutsche Bank Capital Funding Trust X (“7.35%

Preferred Securities”), and/or the 7.60% Trust Preferred Securities of Deutsche Bank Contingent

Capital Trust III (“7.60% Preferred Securities”), pursuant or traceable to the public offerings that

commenced on or about November 6, 2007 and February 14, 2008. Excluded from the Class are

Defendants, the officers and directors of Deutsche Bank and the Underwriter Defendants at all

relevant times, members of their immediate families and their legal representatives, heirs, successors

or assigns, and any entity in which Defendants have or had a controlling interest. Also excluded

from the Class are Class Members that validly and timely exclude themselves from the Class.




                                                   -7-
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 9 of 42




         1.4        “Class Member” or “Member of the Class” mean a Person who falls within the

definition of the Class as set forth in ¶1.3 above.

         1.5        “Class Offerings” means the 7.35% Noncumulative Trust Preferred Securities of

Deutsche Bank Capital Funding Trust X, and/or the 7.60% Trust Preferred Securities of Deutsche

Bank Contingent Capital Trust III, pursuant or traceable to the public offerings that commenced on

or about November 6, 2007 and February 14, 2008.

         1.6        “Class Plaintiffs” means Norbert G. Kaess and Maria Farruggio.

         1.7        “DB Defendants” means Deutsche Bank Contingent Capital LLC II, Deutsche Bank

Contingent Capital Trust II, Deutsche Bank Capital Funding Trust IX, Deutsche Bank Capital

Funding LLC IX, Deutsche Bank Capital Funding LLC X, Deutsche Bank Capital Funding Trust X,

Deutsche Bank Contingent Capital LLC III, Deutsche Bank Contingent Capital Trust III, Deutsche

Bank Contingent Capital LLC V, Deutsche Bank Contingent Capital Trust V, Deutsche Bank

Capital Funding LLC VIII, Deutsche Bank Capital Funding Trust VIII, Josef Ackermann, Jonathan

Blake, Hugo Banziger, Anthony Di Iorio, Martin Edelmann, Hermann-Josef Lamberti, Rainer

Rauleder, Peter Sturzinger, and Marco Zimmermann.

         1.8        “Defendants” means Deutsche Bank AG, the DB Defendants, and the Underwriter

Defendants.

         1.9        “Effective Date,” or the date upon which this Settlement becomes “effective,” means

the date on which all of the events and conditions specified in ¶8.1 of the Stipulation have been met

and have occurred.

         1.10       “Escrow Agent” means the law firm of Robbins Geller Rudman & Dowd LLP or its

successor(s).




                                                   -8-
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 10 of 42




         1.11       “Final” means, with respect to any order or Judgment of the Court, that such order or

Judgment represents a final and binding determination of all issues within its scope and has not been

reversed, vacated, or modified in any way and is no longer subject to appellate review, either

because of disposition on appeal and conclusion of the appellate process or because of passage,

without action, of time for seeking appellate review. Without limitation, an order or Judgment

becomes final when: (a) either no appeal therefrom has been filed and the time has passed for any

notice of appeal to be timely filed therefrom; or (b) an appeal has been filed and either: (i) the court

of appeals has either affirmed the order or Judgment or dismissed that appeal and the time for any

reconsideration or further appellate review has passed, or (ii) a higher court has granted further

appellate review and that court has either affirmed the underlying order or judgment or affirmed the

court of appeals’ decision affirming the Judgment or dismissing the appeal. For purposes of this

paragraph, an “appeal” shall include any petition for a writ of certiorari or other writ that may be

filed in connection with approval or disapproval of this Settlement. Any appeal or proceeding

seeking subsequent judicial review pertaining solely to attorneys’ fees and expenses, the Plan of

Allocation, or the procedures for determining Authorized Claimants’ recognized claims shall not in

any way delay or affect the time set forth above for the Judgment to become Final, or otherwise

preclude the Judgment from becoming Final.

         1.12       “Individual Defendants” means Josef Ackermann, Jonathan Blake, Hugo Banziger,

Anthony Di Iorio, Martin Edelmann, Hermann-Josef Lamberti, Rainer Rauleder, Peter Sturzinger,

and Marco Zimmermann.

         1.13       “Judgment” means the Order and Final Judgment to be rendered by the Court,

substantially in the form attached hereto as Exhibit B.




                                                    -9-
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 11 of 42




         1.14       “Lead Counsel” means Robbins Geller Rudman & Dowd LLP and Glancy Prongay &

Murray LLP.

         1.15       “Litigation” means the action captioned In re Deutsche Bank AG Securities

Litigation, Master File No. 1:09-cv-01714-DAB-RWL, pending in the United States District Court

for the Southern District of New York.

         1.16       “Net Settlement Fund” means the Settlement Fund less: (i) any Court-awarded

attorneys’ fees and expenses, and interest thereon, and any award to Class Plaintiffs pursuant to

15 U.S.C. §77z-1(a)(4) in connection with their representation of the Class; (ii) Notice and

Administration Expenses; (iii) Taxes and Tax Expenses; and (iv) other Court-approved deductions.

         1.17       “Offerings” means: (i) the 6.375% Noncumulative Trust Preferred Securities of

Deutsche Bank Capital Funding Trust VIII, issued October 10, 2006; (ii) the 6.55% Trust Preferred

Securities of Deutsche Bank Contingent Capital Trust II, issued May 16, 2007; (iii) the 6.625%

Noncumulative Trust Preferred Securities of Deutsche Bank Capital Funding Trust IX, issued

July 16, 2007; (iv) the 7.35% Noncumulative Trust Preferred Securities of Deutsche Bank Capital

Funding Trust X, issued November 6, 2007; (v) the 7.60% Trust Preferred Securities of Deutsche

Bank Contingent Capital Trust III, issued February 14, 2008; and (vi) the 8.05% Trust Preferred

Securities of Deutsche Bank Contingent Capital Trust V, issued May 5, 2008.

         1.18       “Person” means an individual, corporation, partnership, limited partnership, limited

liability company, joint venture, association, joint stock company, estate, legal representative, trust,

unincorporated association, government or any political subdivision or agency thereof and any

business or legal entity and their spouses, heirs, predecessors, successors, representatives or

assignees.




                                                   - 10 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 12 of 42




         1.19       “Plaintiffs’ Counsel” means any attorney or firm that has appeared in the Litigation

on behalf of Class Plaintiffs or the Class.

         1.20       “Plan of Allocation” means a plan or formula of allocation of the Net Settlement

Fund whereby the Net Settlement Fund shall be distributed to Authorized Claimants. Any Plan of

Allocation is not part of the Stipulation and neither Defendants nor their Related Parties shall have

any responsibility or liability with respect thereto.

         1.21       “Proof of Claim and Release” means the Proof of Claim and Release form for

submitting a claim, which, subject to approval of the Court, shall be substantially in the form

attached hereto as Exhibit A-2.

         1.22       “Related Parties” means each of Defendants’ direct controlling persons, associates,

related or affiliated entities, and each and all of their respective past or present officers, directors,

employees, partners, members, principals, agents, representatives, attorneys, auditors, financial or

investment advisors, consultants, underwriters, accountants, investment bankers, commercial

bankers, entities providing fairness opinions, advisors, insurers, reinsurers, heirs, spouses, executors,

trustees, general or limited partners or partnerships, limited liability companies, members, joint

ventures, personal or legal representatives, estates, administrators, predecessors, successors or

assigns, or any member of their immediate families, marital communities or any trusts for which any

of them are trustees, settlers or beneficiaries or anyone acting or purporting to act for or on behalf of

them or their successors.

         1.23       “Released Claims” means any and all claims, rights, duties, controversies,

obligations, demands, actions, debts, sums of money, suits, contracts, agreements, promises,

damages, losses, judgments, liabilities, allegations, arguments and causes of action of every nature

and description, whether known or unknown, whether arising under federal, state, local, common,

                                                   - 11 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 13 of 42




statutory, administrative or foreign law, or any other law, rule, ordinance, administrative provision or

regulation, at law or in equity, whether class or individual in nature, whether fixed or contingent,

whether accrued or unaccrued, whether liquidated or unliquidated, whether matured or unmatured,

which arise out of or relate in any way to both: (i) the purchase or acquisition of the securities in the

Offerings; and (ii) the acts, facts, statements, or omissions that were or could have been alleged by

Class Plaintiffs in the Litigation. For avoidance of doubt, this release will apply: (i) to all defendants

named in any complaint filed in the Litigation, or in any actions consolidated with the Litigation,

whether or not they are named as defendants in the Third Consolidated Amended Complaint, and

their Related Parties (i.e., their directors, officers, employees, parents, subsidiaries, agents, assigns,

insurers, partners, predecessors, successors and counsel); and (ii) to each of the six Offerings of trust

preferred securities guaranteed by Deutsche Bank. “Released Claims” does not include claims to

enforce the Settlement. “Released Claims” includes “Unknown Claims” as defined in ¶1.32 hereof.

         1.24       “Released Defendants’ Claims” means any and all claims, rights, duties,

controversies, obligations, demands, actions, debts, sums of money, suits, contracts, agreements,

promises, damages, losses, judgments, liabilities, allegations, arguments, and causes of action of

every nature and description (including Unknown Claims), whether arising under federal, state,

local, common, statutory, administrative, or foreign law, or any other law, rule or regulation, at law

or in equity, that arise out of or relate in any way to the institution, prosecution or settlement of the

claims against Defendants in the Litigation, except for claims relating to the enforcement of the

Settlement.

         1.25       “Released Persons” means the Defendants and their Related Parties.

         1.26       “Settlement” means the resolution of the Litigation in accordance with the terms and

provisions of this Stipulation.

                                                   - 12 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 14 of 42




         1.27       “Settlement Amount” means Eighteen Million Five Hundred Thousand Dollars

($18,500,000.00) in cash to be paid by check or wire transfer to the Escrow Agent pursuant to ¶3.1

of this Stipulation.

         1.28       “Settlement Fund” means the Settlement Amount plus all interest and accretions

thereto, and which may be reduced by payments or deductions as provided for herein and approved

by Court order. Such amount is paid as consideration for the full and complete settlement of all the

Released Claims.

         1.29       “Settling Parties” means, collectively, Defendants and Class Plaintiffs, on behalf of

themselves and the Class.

         1.30       “Tax” or “Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts and

other charges of any kind (together with any and all interest, penalties, additions to tax and

additional amounts imposed with respect thereto) imposed by any governmental authority, including,

but not limited to, any local, state and federal taxes.

         1.31       “Underwriter Defendants” means UBS Securities LLC, Citigroup Global Markets

Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, individually and as successor by merger to

defendant Banc of America Securities LLC, Wachovia Capital Markets, LLC (n/k/a Wells Fargo

Securities, LLC), Morgan Stanley & Co., and Deutsche Bank Securities Inc.

         1.32       “Unknown Claims” means any and all Released Claims which Class Plaintiffs,

Plaintiffs’ Counsel or any Class Members do not know or suspect to exist in his, her, or its favor at

the time of the release of the Released Persons and any and all Released Defendants’ Claims that the

Released Persons do not know or suspect to exist in his, her or its favor at the time of the release of

the Class Plaintiffs, Plaintiffs’ Counsel, or any Class Members, which, if known by him, her or it,

might have affected his, her or its settlement with and release of the Released Persons, Class

                                                   - 13 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 15 of 42




Plaintiffs, Plaintiffs’ Counsel or Class Members, or might have affected his, her or its decision(s)

with respect to the Settlement, including, but not limited to, whether or not to object to this

Settlement or to the release of the Released Persons, Class Plaintiffs, Plaintiffs’ Counsel or Class

Members. With respect to any and all Released Claims and Released Defendants’ Claims, the

Settling Parties stipulate and agree that, upon the Effective Date, the Settling Parties shall expressly

waive and each of the Settling Parties shall be deemed to have, and by operation of the Judgment

shall have, expressly waived to the fullest extent permitted by law, the provisions, rights, and

benefits of California Civil Code §1542, which provides:

                A general release does not extend to claims that the creditor or releasing
         party does not know or suspect to exist in his or her favor at the time of
         executing the release and that, if known by him or her, would have materially
         affected his or her settlement with the debtor or released party.

The Settling Parties shall expressly waive and each of the Class Members shall be deemed to have,

and by operation of the Judgment shall have, expressly waived any and all provisions, rights, and

benefits conferred by any law of any state or territory of the United States, principle of common law

or any provision of foreign law, which is similar, comparable or equivalent to California Civil Code

§1542. The Settling Parties acknowledge that they may hereafter discover facts in addition to or

different from those which he, she, it or their counsel now knows or believes to be true with respect

to the subject matter of the Released Claims or Released Defendants’ Claims, but the Settling Parties

shall expressly settle and release, and each Class Member, upon the Effective Date, shall be deemed

to have, and by operation of the Judgment shall have, fully, finally and forever settled and released

any and all Released Claims and Released Defendants’ Claims, known or unknown, suspected or

unsuspected, contingent or non-contingent, whether or not concealed or hidden, which now exist, or

heretofore have existed, upon any theory of law or equity now existing or coming into existence in

the future, including, but not limited to, conduct which is negligent, intentional, with or without
                                                 - 14 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 16 of 42




malice, or a breach of any duty, law or rule, without regard to the subsequent discovery or existence

of such different or additional facts. The Settling Parties acknowledge, and the Class Members shall

be deemed by operation of the Judgment to have acknowledged, that the foregoing waiver was

separately bargained for and is a key element of the Settlement of which this release is a part.

         2.         CAFA Notice

         2.1        Pursuant to the Class Action Fairness Act, 28 U.S.C. §1715 (“CAFA”), no later than

ten (10) calendar days after this Stipulation is filed with the Court, Deutsche Bank, at its own costs,

shall serve or cause to be served proper notice of the proposed Settlement upon those who are

entitled to notice pursuant to CAFA.

         3.         The Settlement

                    a.     The Settlement Amount

         3.1        In full settlement of the claims asserted in the Litigation against Defendants and in

consideration of the releases specified in ¶5 herein, Deutsche Bank shall be solely responsible for

depositing and shall deposit the Settlement Amount into an interest-bearing escrow account

(“Escrow Account”) controlled by the Escrow Agent on or before twenty-one (21) calendar days

after entry of the Preliminary Approval Order, as defined in ¶4.1 herein.

         3.2        The Settlement Amount shall be paid entirely by Deutsche Bank on its own behalf

and the behalf of each Defendant. The Settlement Amount shall be allocated as follows: 55%

($10,175,00) to Deutsche Bank AG; 45% ($8,325,000) to the Individual Defendants.

         3.3        If the entire Settlement Amount is not timely deposited into the Escrow Account,

Lead Counsel may terminate the Settlement but only if: (i) Lead Counsel has notified Defendants’

counsel in writing of Lead Counsel’s intention to terminate the Settlement; and (ii) the entire




                                                   - 15 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 17 of 42




Settlement Amount is not transferred to the Escrow Account within three (3) business days after

Lead Counsel has provided such written notice.

         3.4        Other than the obligation to pay or cause to be paid the Settlement Amount into the

Settlement Fund set forth in ¶3.1 herein, neither Deutsche Bank nor any of the other Defendants

shall have any obligation to make any other payment into the Settlement Fund pursuant to this

Stipulation and shall have no responsibility or liability with respect to the Escrow Account or the

monies maintained in the Escrow Account, including, without limitation, any responsibility or

liability related to any fees, Taxes, investment decisions, maintenance, supervision, allocation, or

distribution of any portion of the Settlement Amount.

                    b.     The Escrow Agent

         3.5        The Escrow Agent shall invest the Settlement Amount deposited pursuant to ¶3.1

hereof in United States Agency or Treasury Securities or other instruments backed by the full faith &

credit of the United States Government or an agency thereof, or fully insured by the United States

Government or an agency thereof and shall reinvest the proceeds of these instruments as they mature

in similar instruments at their then-current market rates. All costs and risks related to the investment

of the Settlement Fund in accordance with the investment guidelines set forth in this paragraph shall

be borne by the Settlement Fund, and the Released Persons shall have no responsibility for, interest

in, or liability whatsoever with respect to investment decisions or the actions of the Escrow Agent, or

any transactions executed by the Escrow Agent.

         3.6        The Escrow Agent shall not disburse the Settlement Fund except as provided in this

Stipulation, by an order of the Court, or with the written agreement of counsel for Deutsche Bank.

         3.7        Subject to further order(s) and/or directions as may be made by the Court, or as

provided in this Stipulation, the Escrow Agent is authorized to execute such transactions as are


                                                   - 16 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 18 of 42




consistent with the terms of this Stipulation. The Released Persons shall have no responsibility for,

interest in, or liability whatsoever with respect to the actions of the Escrow Agent or any transaction

executed by the Escrow Agent.

         3.8        All funds held by the Escrow Agent shall be deemed and considered to be in custodia

legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as such

funds shall be distributed pursuant to this Stipulation and/or further order(s) of the Court.

         3.9        Without further order of the Court, the Settlement Fund may be used by Lead Counsel

to pay reasonable costs and expenses actually incurred in connection with providing Court-approved

notice of the Settlement to the Class by mail, publication, and other means, locating Class Members,

assisting with the submission of claims, processing Proof of Claim and Release forms, administering

the Settlement, and paying escrow fees and costs, if any (“Notice and Administration Expenses”).

The Released Persons shall have no responsibility for or liability whatsoever with respect to the

Notice and Administration Expenses, nor shall they have any responsibility or liability whatsoever

for any claims with respect thereto.

                    c.     Taxes

         3.10       (a)    The Settling Parties and the Escrow Agent agree to treat the Settlement Fund

as being at all times a “qualified settlement fund” within the meaning of Treas. Reg. §1.468B-1. The

Settling Parties and the Escrow Agent further agree that the Settlement Fund shall be established

pursuant to the Court’s subject matter jurisdiction within the meaning of Treas. Reg.

§1.468B-1(c)(1). In addition, the Escrow Agent shall timely make such elections as necessary or

advisable to carry out the provisions of this ¶3.10, including the “relation-back election” (as defined

in Treas. Reg. §1.468B-1) back to the earliest permitted date. Such elections shall be made in

compliance with the procedures and requirements contained in such regulations. It shall be the


                                                   - 17 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 19 of 42




responsibility of the Escrow Agent to timely and properly prepare and deliver the necessary

documentation for signature by all necessary parties, and thereafter to cause the appropriate filing to

occur.

                    (b)   For the purpose of §1.468B of the Internal Revenue Code of 1986, as

amended, and the regulations promulgated thereunder, the “administrator” (as defined in Treas. Reg.

§1.468B-2(k)(3)) shall be the Escrow Agent. The Escrow Agent shall timely and properly file all

informational and other federal, state, or local tax returns necessary or advisable with respect to the

earnings on the Settlement Fund (including, without limitation, the returns described in Treas. Reg.

§1.468B-2(k)). Such returns (as well as the elections described in ¶3.10(a) hereof) shall be

consistent with this ¶3.10 and in all events shall reflect that all Taxes (including any estimated

Taxes, interest, or penalties) on the income earned by the Settlement Fund shall be paid out of the

Settlement Fund as provided in ¶3.10(c) hereof.

                    (c)   All (i) Taxes (including any estimated Taxes, interest, or penalties) arising

with respect to the income earned by the Settlement Fund, including any Taxes or tax detriments that

may be imposed upon the Released Persons or their counsel with respect to any income earned by

the Settlement Fund for any period, after the deposit of the Settlement Amount, during which the

Settlement Fund does not qualify as a “qualified settlement fund” for federal or state income tax

purposes; and (ii) expenses and costs incurred in connection with the operation and implementation

of this ¶3.10 (including, without limitation, expenses of tax attorneys and/or accountants and mailing

and distribution costs and expenses relating to filing (or failing to file) the returns described in this

¶3.10) (“Tax Expenses”), shall be paid out of the Settlement Fund; in all events the Released Persons

and their counsel shall have no liability or responsibility whatsoever for the Taxes or the Tax

Expenses. Further, Taxes and Tax Expenses shall be treated as, and considered to be, a cost of

                                                  - 18 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 20 of 42




administration of the Settlement Fund and shall be timely paid by the Escrow Agent out of the

Settlement Fund without prior order from the Court and the Escrow Agent shall be authorized

(notwithstanding anything herein to the contrary) to withhold from distribution to Authorized

Claimants any funds necessary to pay such amounts, including the establishment of adequate

reserves for any Taxes and Tax Expenses (as well as any amounts that may be required to be

withheld under Treas. Reg. §1.468B-2(l)(2)); neither the Released Persons nor their counsel are

responsible nor shall they have any liability for any Taxes or Tax Expenses. The Settling Parties

hereto agree to cooperate with the Escrow Agent, each other, and their tax attorneys and accountants

to the extent reasonably necessary to carry out the provisions of this ¶3.10.

         3.11       This is not a claims-made settlement. As of the Effective Date, Defendants, and/or

any other Person funding the Settlement on Defendants’ behalf, shall not have any right to the return

of the Settlement Fund or any portion thereof for any reason.

                    d.      Termination of Settlement

         3.12       In the event that this Stipulation is not approved or this Stipulation or the Settlement

is terminated or canceled, or the Effective Date otherwise fails to occur for any reason, the

Settlement Fund less Notice and Administration Expenses or Taxes or Tax Expenses paid, incurred,

or due and owing pursuant to ¶¶3.9 and 3.10 hereof in connection with the Settlement provided for

herein, shall be refunded pursuant to written instructions from counsel for Deutsche Bank in

accordance with ¶8.5 herein.

         4.         Preliminary Approval Order and Settlement Hearing

         4.1        Promptly after execution of this Stipulation, Lead Counsel shall submit this

Stipulation together with its Exhibits to the Court and shall apply for entry of an order (the

“Preliminary Approval Order”), substantially in the form of Exhibit A attached hereto, requesting,


                                                     - 19 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 21 of 42




inter alia, the preliminary approval of the Settlement set forth in this Stipulation and approval for the

mailing of a settlement notice (the “Notice”) and publication of a summary notice (“Summary

Notice”), substantially in the forms of Exhibits A-1 and A-3 attached hereto. The Notice shall

include the general terms of the Settlement set forth in this Stipulation, the proposed Plan of

Allocation, the general terms of the Fee and Expense Application, as defined in ¶7.1 hereof, and the

date of the Settlement Hearing as defined below.

         4.2        It shall be solely Lead Counsel’s responsibility to disseminate the Notice and

Summary Notice to the Class in accordance with this Stipulation and as ordered by the Court. Class

Members shall have no recourse as to the Released Persons with respect to any claims they may have

that arise from any failure of the notice process.

         4.3        Lead Counsel shall request that after notice is given, the Court hold a hearing (the

“Settlement Hearing”) and approve the Settlement of the Litigation as set forth herein. At or after

the Settlement Hearing, Lead Counsel also shall request that the Court approve the proposed Plan of

Allocation and the Fee and Expense Application.

         5.         Releases

         5.1        Upon the Effective Date, as defined in ¶1.9 hereof, Class Plaintiffs shall, and each of

the Class Members and their predecessors, successors, agents, representatives, attorneys, affiliates

and the heirs, executors, administrators, successors and assigns of each of them, in their capacity as

such, shall be deemed to have, and by operation of the Judgment shall have, fully, finally and forever

released, relinquished and discharged all Released Claims against the Released Persons, whether or

not such Class Member executes and delivers the Proof of Claim and Release or shares in the Net

Settlement Fund. Claims to enforce the terms of this Stipulation are not released.




                                                    - 20 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 22 of 42




         5.2        Any Proof of Claim and Release that is executed by Class Members shall release all

Released Claims against the Released Persons and shall be substantially in the form contained in

Exhibit A-2 attached hereto.

         5.3        Upon the Effective Date, all Class Members and anyone claiming through or on

behalf of any of them, will be forever barred and enjoined from commencing, instituting,

prosecuting, or continuing to prosecute any action or other proceeding in any court of law or equity,

arbitration tribunal or administrative forum, asserting the Released Claims against any of the

Released Persons.

         5.4        Upon the Effective Date, each of the Released Persons shall be deemed to have, and

by operation of the Judgment shall have, fully, finally and forever released, relinquished and

discharged all Released Defendants’ Claims (including Unknown Claims) against the Class

Plaintiffs, each and all of the Class Members and Plaintiffs’ Counsel. Claims to enforce the terms of

this Stipulation are not released.

         6.         Administration and Calculation of Claims, Final Awards and
                    Supervision and Distribution of the Settlement Fund

         6.1        The Claims Administrator, subject to such supervision and direction of Lead Counsel

and the Court as may be necessary or as circumstances may require, shall administer and calculate

the claims submitted by Class Members and shall oversee distribution of the Net Settlement Fund to

Authorized Claimants.

         6.2        The Settlement Fund shall be applied as follows:

                    (a)    to pay all Notice and Administration Expenses;

                    (b)    to pay the Taxes and Tax Expenses;




                                                   - 21 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 23 of 42




                    (c)    to pay attorneys’ fees and expenses of Plaintiffs’ Counsel (the “Fee and

Expense Award”), and any award to Class Plaintiffs in connection with their representation of the

Class, if and to the extent allowed by the Court; and

                    (d)    after the Effective Date, to distribute the Net Settlement Fund to Authorized

Claimants as allowed by this Stipulation, the Plan of Allocation, or the Court.

         6.3        After the Effective Date, and in accordance with the terms of this Stipulation, the Plan

of Allocation, or such further approval and further order(s) of the Court as may be necessary or as

circumstances may require, the Net Settlement Fund shall be distributed to Authorized Claimants,

subject to and in accordance with the following provisions of this Stipulation.

         6.4        Within ninety (90) calendar days after the first mailing of the Notice, or such other

time as may be set by the Court, each Class Member shall be required to submit to the Claims

Administrator a completed Proof of Claim and Release, substantially in the form of Exhibit A-2

attached hereto, signed under penalty of perjury and supported by such documents as are specified in

the Proof of Claim and Release.

         6.5        Except as otherwise ordered by the Court, all Class Members who fail to timely

submit a valid Proof of Claim and Release within such period, or such other period as may be

ordered by the Court, or otherwise allowed, shall be forever barred from receiving any payments

pursuant to this Stipulation and the Settlement set forth herein, but will in all other respects be

subject to and bound by the provisions of this Stipulation, the releases contained herein and the

Judgment. Notwithstanding the foregoing, Lead Counsel shall have the discretion (but not an

obligation) to accept late-submitted claims for processing by the Claims Administrator so long as the

distribution of the Net Settlement Fund to Authorized Claimants is not materially delayed thereby.




                                                     - 22 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 24 of 42




No Person shall have any claim against Class Plaintiffs, Plaintiffs’ Counsel, the Claims

Administrator or any Class Member by reason of the exercise or non-exercise of such discretion.

         6.6        Each Proof of Claim and Release shall be submitted to and reviewed by the Claims

Administrator, under the supervision of Lead Counsel, who shall determine in accordance with this

Stipulation the extent, if any, to which each claim shall be allowed.

         6.7        Proof of Claim and Release forms that do not meet the submission requirements may

be rejected. Prior to rejecting a Proof of Claim and Release in whole or in part, the Claims

Administrator shall communicate with the claimant in writing to give the claimant the chance to

remedy any curable deficiencies in the Proof of Claim and Release submitted. The Claims

Administrator, under the supervision of Lead Counsel, shall notify in a timely fashion and in writing

all claimants whose claims the Claims Administrator proposes to reject in whole or in part for

curable deficiencies setting forth the reasons therefor, and shall indicate in such notice that the

claimant whose claim is to be rejected has the right to a review by the Court if the claimant so

desires and complies with the requirements of ¶6.8 below.

         6.8        If any claimant whose timely claim has been rejected in whole or in part for curable

deficiency desires to contest such rejection, the claimant must, within twenty (20) calendar days after

the date of mailing of the notice required in ¶6.7 above, or within ten (10) business days if the claim

was untimely, serve upon the Claims Administrator a notice and statement of reasons indicating the

claimant’s grounds for contesting the rejection, along with any supporting documentation, and

requesting a review thereof by the Court. If a dispute concerning a claim cannot be otherwise

resolved, Lead Counsel shall thereafter present the claimant’s request for review to the Court.

         6.9        Each claimant who declines to be excluded from the Class shall be deemed to have

submitted to the jurisdiction of the Court with respect to the claimant’s claim, including, but not

                                                   - 23 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 25 of 42




limited to, all releases provided for herein and in the Judgment and the claim will be subject to

investigation and discovery under the Federal Rules of Civil Procedure, provided that such

investigation and discovery shall be limited to the claimant’s status as a Class Member and the

validity and amount of the claimant’s claim. In connection with processing the Proofs of Claim and

Release, no discovery shall be allowed on the merits of the Litigation or the Settlement.

         6.10       The Net Settlement Fund shall be distributed to the Authorized Claimants

substantially in accordance with the Plan of Allocation set forth in the Notice and approved by the

Court. If there is any balance remaining in the Net Settlement Fund after a reasonable period of time

after the date of the initial distribution of the Net Settlement Fund, Lead Counsel shall, if feasible

and economical, reallocate (which reallocation may occur on multiple occasions) such balance

among Authorized Claimants in an equitable and economical fashion. Any de minimis balance that

still remains in the Net Settlement Fund after such reallocation(s) and payments, which is not

feasible or economical to reallocate, shall be donated to an appropriate non-profit charitable

organization(s) serving the public interest selected by Lead Counsel.

         6.11       Defendants and their Related Parties shall have no responsibility for, interest in or

liability whatsoever with respect to the allocation or distribution of the Net Settlement Fund, the Plan

of Allocation, the determination, administration or calculation of claims, the payment or withholding

of Taxes or Tax Expenses or any losses incurred in connection therewith. No Person shall have any

claim of any kind against Defendants or their Related Parties (including, without limitation,

attorneys for Defendants) with respect to the matters set forth in ¶¶6.1-6.13 hereof; and the Class

Members, Class Plaintiffs and Lead Counsel release Defendants and their Related Parties from any

and all liability and claims arising from or with respect to the administration, investment, allocation,

or distribution of the Settlement Fund.

                                                   - 24 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 26 of 42




         6.12       No Person shall have any claim against Defendants or their Related Parties

(including, without limitation, attorneys for Defendants), Class Plaintiffs, Plaintiffs’ Counsel or the

Claims Administrator, or any other Person designated by Lead Counsel based on determinations or

distributions made substantially in accordance with this Stipulation and the Settlement contained

herein, the Plan of Allocation, or further order(s) of the Court.

         6.13       It is understood and agreed by the Settling Parties that any proposed Plan of

Allocation of the Net Settlement Fund, including, but not limited to, any adjustments to an

Authorized Claimant’s claim set forth therein, is not a part of this Stipulation and is to be considered

by the Court separately from the Court’s consideration of the fairness, reasonableness and adequacy

of the Settlement set forth in this Stipulation, and any order or proceeding relating to the Plan of

Allocation shall not operate to terminate or cancel this Stipulation or affect the finality of the Court’s

Judgment approving this Stipulation and the Settlement set forth herein, or any orders entered

pursuant to the Stipulation.

         7.         Lead Counsel’s Attorneys’ Fees and Expenses

         7.1        Lead Counsel may submit an application or applications (the “Fee and Expense

Application”) for: (a) an award of attorneys’ fees, expenses or charges in connection with

prosecuting the Litigation; plus (b) any interest on such attorneys’ fees and expenses at the same rate

and for the same periods as earned by the Settlement Fund (until paid) as may be awarded by the

Court. Lead Counsel reserve the right to make additional applications for attorneys’ fees and

expenses incurred. In addition, Class Plaintiffs may submit an application for an amount in

connection with their representation of the Class pursuant to the Private Securities Litigation Reform

Act of 1995.




                                                  - 25 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 27 of 42




         7.2        The fees and expenses, as awarded by the Court, shall be paid to Lead Counsel from

the Settlement Fund, as ordered, immediately after the Court executes the Judgment and an order

awarding such fees and expenses, notwithstanding the existence of any timely filed objections

thereto or to the Settlement, or potential for appeal therefrom, or collateral attack on the Settlement

or any part thereof. Lead Counsel may thereafter allocate the attorneys’ fees among other Plaintiffs’

Counsel in a manner in which they in good faith believe reflects the contributions of such counsel to

the initiation, prosecution and resolution of the Litigation.

         7.3        In the event that the Effective Date does not occur, or the Judgment or the order

making the Fee and Expense Award is reversed or modified, or this Stipulation is canceled or

terminated for any other reason, and such reversal, modification, cancellation or termination

becomes Final and not subject to review and in the event that the Fee and Expense Award has been

paid to any extent, then Lead Counsel and such other Plaintiffs’ Counsel who have received any

portion of the Fee and Expense Award shall, within fifteen (15) business days from receiving notice

from Deutsche Bank’s counsel or from a court of appropriate jurisdiction, refund to the Settlement

Fund all such attorneys’ fees and expenses previously paid to them from the Settlement Fund plus

interest thereon at the same rate as earned on the Settlement Fund in an amount consistent with such

reversal, modification, cancellation or termination. Any refunds required pursuant to ¶7.3 shall be

the several obligation of Lead Counsel and Plaintiffs’ Counsel that received attorneys’ fees and

expenses to make appropriate refunds or repayments to the Settlement Fund. Each such Lead

Counsel and Plaintiffs’ Counsel receiving attorneys’ fees and expenses, as a condition of receiving

such attorneys’ fees and expenses, on behalf of itself and each partner and/or shareholder of it,

agrees that such Person and its partners, shareholders and/or members are subject to the jurisdiction

of the Court for the purpose of enforcing the provisions of this paragraph.

                                                  - 26 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 28 of 42




          7.4       Any attorneys’ fees and expenses, and any award to Class Plaintiffs, awarded by the

Court, shall be paid solely from the Settlement Fund. With the sole exception of Deutsche Bank’s

obligation to pay or cause the Settlement Amount to be paid into the Escrow Account as provided for

in ¶3.1, Defendants and their Related Parties shall have no responsibility for, and no liability

whatsoever with respect to, any payment of attorneys’ fees and expenses (including Taxes) to Lead

Counsel, or any other counsel or Person who receives payment from the Net Settlement Fund.

          7.5       Defendants and their Related Parties shall have no responsibility for the allocation

among Plaintiffs’ Counsel and/or any other Person who may assert some claim thereto of any Fee

and Expense Award that the Court may make in the Litigation.

          7.6       The Released Persons shall have no responsibility for, and no liability whatsoever

with respect to, any attorneys’ fees or expenses (including Taxes) incurred by or on behalf of any

Class Member, whether or not paid from the Escrow Account.

          8.        Conditions of Settlement, Effect of Disapproval, Cancellation, or
                    Termination

          8.1       The Effective Date of the Settlement shall be conditioned on the occurrence of all of

the following events:

                    (a)    execution of this Stipulation and such other documents as may be required to

obtain final Court approval of the Stipulation in a form satisfactory to the Settling Parties;

                    (b)    the Court has entered the Preliminary Approval Order, as required by ¶4.1

hereof;

                    (c)    the Settlement Amount has been deposited into the Escrow Account;

                    (d)    the Court has entered the Judgment, or a judgment substantially in the form of

Exhibit B attached hereto, that, inter alia, dismisses with prejudice the Litigation; and

                    (e)    the Judgment has become Final, as defined in ¶1.11 hereof.
                                                   - 27 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 29 of 42




         8.2        Upon the Effective Date, any and all remaining interest or right of Deutsche Bank in

or to the Settlement Fund, if any, shall be absolutely and forever extinguished. If the conditions

specified in ¶8.1 hereof are not met, then the Settlement shall be canceled and terminated subject to

¶¶8.5, 8.6 and 8.7 hereof unless Lead Counsel and counsel for Deutsche Bank mutually agree in

writing to proceed with the Settlement.

         8.3        Deutsche Bank shall have the right to terminate the Settlement and render it null and

void in the event that Class Members who purchased or otherwise acquired more than a certain

percentage of Deutsche Bank securities subject to this Settlement exclude themselves from the Class,

as set forth in a separate agreement (the “Supplemental Agreement”) executed between Class

Plaintiffs and Deutsche Bank, by and through their counsel. The Supplemental Agreement, which is

being executed concurrently herewith, shall not be filed with the Court and its terms shall not be

disclosed in any other manner (other than the statements herein, to the extent necessary, or as

otherwise provided in the Supplemental Agreement), unless and until the Court otherwise directs or

a dispute arises between the Settling Parties concerning its interpretation or application. If

submission of the Supplemental Agreement is required for resolution of a dispute or is otherwise

ordered by the Court, the Settling Parties will seek to have the Supplemental Agreement submitted to

the Court in camera or filed under seal.

         8.4        Copies of all requests for exclusion received, together with copies of all written

revocations of requests for exclusion, shall be delivered to Deutsche Bank’s counsel by Lead

Counsel within the sooner of three (3) days of Lead Counsel’s receipt or seven (7) days prior to the

Settlement Hearing.

         8.5        Unless otherwise ordered by the Court, in the event this Stipulation is not approved or

this Stipulation or the Settlement is terminated, or canceled, or the Effective Date otherwise fails to

                                                    - 28 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 30 of 42




occur for any reason, within fifteen (15) business days after written notification of such event is sent

by counsel for Deutsche Bank or Lead Counsel to the Escrow Agent, the Settlement Fund, less

Taxes, Tax Expenses and Notice and Administration Expenses which have either been disbursed

pursuant to ¶¶3.9 or 3.10 hereof, or are chargeable to the Settlement Fund pursuant to ¶¶3.9 or 3.10

hereof, shall be refunded by the Escrow Agent to the Persons who contributed to the Settlement

Fund in proportion to their respective contribution. Such refunds shall be pursuant to written

instructions from Deutsche Bank’s counsel. The Escrow Agent or its designee shall apply for any

tax refund owed on the Settlement Amount and pay the proceeds, after deduction of any fees or

expenses incurred in connection with such application(s) for refund to the same Persons in the same

manner as the Settlement Fund described in this ¶8.5. Such payments shall be pursuant to written

instructions from Deutsche Bank’s counsel.

         8.6        In the event that this Stipulation is not approved or this Stipulation or the Settlement

is terminated, canceled, or the Effective Date otherwise fails to occur for any reason, the Settling

Parties shall be restored to their respective positions in the Litigation as of September 23, 2019. In

such event, the terms and provisions of the Stipulation, with the exception of ¶¶1.1-1.32, 3.4, 3.6-

3.12, 7.3, 8.6-8.7, and 9.4 hereof, shall have no further force and effect with respect to the Settling

Parties and shall not be used in this Litigation or in any other proceeding for any purpose, and any

judgment or order entered by the Court in accordance with the terms of this Stipulation shall be

treated as vacated, nunc pro tunc. No order of the Court or modification or reversal on appeal of any

order of the Court concerning the Plan of Allocation or any Fee and Expense Award shall operate to

terminate or cancel this Stipulation or constitute grounds for cancellation or termination of this

Stipulation.




                                                     - 29 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 31 of 42




         8.7        If the Effective Date does not occur, or if this Stipulation is terminated pursuant to its

terms, neither Class Plaintiffs nor any of their counsel shall have any obligation to repay any

amounts disbursed pursuant to ¶¶3.9 or 3.10. In addition, any amounts already incurred pursuant to

¶¶3.9 or 3.10 hereof at the time of such termination or cancellation but which have not been paid,

shall be paid by the Escrow Agent in accordance with the terms of this Stipulation prior to the

balance being refunded in accordance with ¶¶3.12 and 8.5 hereof.

         9.         Miscellaneous Provisions

         9.1        The Settling Parties: (a) acknowledge that it is their intent to consummate this

agreement; and (b) agree to cooperate to the extent reasonably necessary to effectuate and implement

all terms and conditions of this Stipulation and to exercise their best efforts to accomplish the

foregoing terms and conditions of this Stipulation.

         9.2        The Settling Parties intend this Settlement to be a final and complete resolution of all

disputes between them with respect to the Litigation. The Settlement compromises claims that are

contested and shall not be deemed an admission by any Settling Party as to the merits of any claim or

defense. The Judgment will contain a finding that, during the course of the Litigation, the Settling

Parties and their respective counsel at all times complied with the requirements of Federal Rule of

Civil Procedure 11. The Settling Parties agree that the Settlement Amount and the other terms of the

Settlement were negotiated in good faith by the Settling Parties and reflect a settlement that was

reached voluntarily after consultation with competent legal counsel. The Settling Parties reserve

their right to rebut, in a manner consistent with their agreement in this Stipulation, any contention

made in any public forum regarding the Litigation, including that the Litigation was brought or

defended in bad faith or without a reasonable basis.




                                                     - 30 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 32 of 42




         9.3        Neither this Stipulation nor the Settlement contained herein, nor any act performed or

document executed pursuant to or in furtherance of this Stipulation or the Settlement: (a) is or may

be deemed to be or may be used as an admission of, or evidence of or a basis for the validity of any

Released Claim or of any wrongdoing or liability of Defendants or their respective Related Parties,

or (b) is or may be deemed to be or may be used as an admission of, evidence of or basis for any

fault or omission of Defendants or their Related Parties in any civil, criminal or administrative

proceeding in any court, administrative agency or other tribunal. Defendants and/or their respective

Related Parties may file this Stipulation and/or the Judgment from this action in any other action that

may be brought against them in order to support a defense or counterclaim based on principles of res

judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction or any theory

of claim preclusion or issue preclusion or similar defense or counterclaim.

         9.4        All agreements made and orders entered during the course of the Litigation relating to

the confidentiality of information shall survive this Stipulation.

         9.5        All of the Exhibits to this Stipulation are material and integral parts hereof and are

fully incorporated herein by this reference.

         9.6        This Stipulation may be amended or modified only by a written instrument signed by

or on behalf of all Settling Parties or their respective successors-in-interest.

         9.7        This Stipulation and the Exhibits attached hereto and the Supplemental Agreement

constitute the entire agreement among the Settling Parties hereto and no representations, warranties

or inducements have been made to any party concerning this Stipulation or its Exhibits other than the

representations, warranties and covenants contained and memorialized in such documents. Except

as otherwise provided herein, each party shall bear its own fees and costs. Lead Counsel, on behalf

of the Class, are expressly authorized by Class Plaintiffs to take all appropriate action required or

                                                    - 31 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 33 of 42




permitted to be taken by the Class pursuant to this Stipulation to effectuate its terms and also are

expressly authorized to enter into any modifications or amendments to this Stipulation on behalf of

the Class which they deem appropriate.

         9.8        Class Plaintiffs and Lead Counsel represent and warrant that none of the Class

Plaintiffs’ claims or causes of action that were asserted or that could have been asserted in this

Litigation or in this Stipulation has been assigned, encumbered, or in any manner transferred in

whole or in part.

         9.9        Each counsel or other Person executing this Stipulation or any of its Exhibits on

behalf of any party hereto hereby warrants that such Person has the full authority to do so.

         9.10       This Stipulation may be executed in one or more counterparts. All executed

counterparts and each of them shall be deemed to be one and the same instrument. A complete set of

executed counterparts shall be filed with the Court. Signatures sent by facsimile or pdf’d via e-mail

shall be deemed originals.

         9.11       All notices, requests, demands, claims and other communications hereunder shall be

in writing and shall be deemed duly given: (i) when delivered personally to the recipient; (ii) one (1)

business day after being sent to the recipient by reputable overnight courier service (charges prepaid)

or by email; or (iii) seven (7) business days after being mailed to the recipient by certified or

registered mail, return receipt requested and postage prepaid, and addressed to the intended recipient

as set forth below:

         If to Class Plaintiffs or to Lead Counsel:

         ROBBINS GELLER RUDMAN & DOWD LLP
         Theodore J. Pintar
         655 West Broadway, Suite 1900
         San Diego, CA 92101



                                                  - 32 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 34 of 42




         If to Deutsche Bank or to Deutsche Bank’s or the Individual Defendants’ counsel:

         CAHILL GORDON & REINDEL LLP
         David G. Januszewski
         80 Pine Street
         New York, NY 10005-1702

         If to Underwriter Defendants or to Underwriter Defendants’ Counsel:

         SKADDEN, ARPS, SLATE MEAGHER & FLOM LLP
         Scott D. Musoff
         Four Times Square
         New York, NY 10036

         9.12       This Stipulation shall be binding upon, and inure to the benefit of, the successors and

assigns of the parties hereto.

         9.13       The Court shall retain jurisdiction with respect to implementation and enforcement of

the terms of this Stipulation, and all Settling Parties submit to the jurisdiction of the Court for

purposes of implementing and enforcing the Settlement embodied in this Stipulation and matters

related to the Settlement.

         9.14       Pending approval of the Court of this Stipulation and its Exhibits, all proceedings in

this Litigation shall be stayed and all Members of the Class shall be barred and enjoined from

prosecuting any of the Released Claims against any of the Released Persons.

         9.15       This Stipulation and the Exhibits hereto shall be considered to have been negotiated,

executed and delivered, and to be wholly performed, in the State of New York, and the rights and

obligations of the parties to the Stipulation shall be construed and enforced in accordance with, and

governed by, the internal, substantive laws of New York without giving effect to its choice-of-law

principles.




                                                    - 33 -
4836-3515-9719.v5
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 35 of 42




         9.16       The headings to the Sections of this Stipulation are inserted for convenience of

reference only, shall not be deemed to be a part of this Stipulation for any purpose and shall not in

any way define or affect the meaning, construction or scope of any of the provisions hereof.

         IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be executed, by

their duly authorized attorneys, dated November 11, 2019.

                                                 ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
                                                 LUCAS F. OLTS
                                                 ERIC I. NIEHAUS
                                                 CHRISTOPHER D. STEWART
                                                 KEVIN S. SCIARANI
                                                 KEVIN A. LAVELLE
                                                 JUAN CARLOS SANCHEZ



                                                                 ERIC I. NIEHAUS

                                                 655 West Broadway, Suite 1900
                                                 San Diego, CA 92101
                                                 Telephone: 619/231-1058
                                                 619/231-7423 (fax)
                                                 lolts@rgrdlaw.com
                                                 ericn@rgrdlaw.com
                                                 cstewart@rgrdlaw.com
                                                 ksciarani@rgrdlaw.com
                                                 klavelle@rgrdlaw.com
                                                 jsanchez@rgrdlaw.com
                                                 ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
                                                 SAMUEL H. RUDMAN
                                                 58 South Service Road, Suite 200
                                                 Melville, NY 11747
                                                 Telephone: 631/367-7100
                                                 631/367-1173 (fax)
                                                 srudman@rgrdlaw.com




                                                  - 34 -
4836-3515-9719.v5
  Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 36 of 42




                                 GLANCY PRONGAY & MURRAY LLP
                                 BRIAN P. MURRAY
                                 LEE ALBERT
                                 GARTH A. SPENCER
                                 THOMAS J. KENNEDY


                                 ~G~(G_s)
                                               BRIANP.            Y

                                 230 Park Avenue, Suite 530
                                 New York, NY 10169
                                 Telephone: 212/682-5340
                                 212/884-0988 (fax)
                                 bmurray@glancylaw.com
                                 lalbert@glancylaw.com
                                 gspencer@glancylaw.com
                                 tkennedy@glancylaw.com

                                 Co-Lead Counsel for Plaintiffs

                                 CAHILL GORDON & REINDEL LLP
                                 CHARLES A. GILMAN
                                 DAVID G. JANUSZEWSKI




                                              CHARLES A. GILMAN

                                 80 Pine Street
                                 New York, NY 10005
                                 Telephone: 212/701-3000
                                 212/269-5420 (fax)
                                 cgilman@cahill.com
                                 di anuszewski(@,cahill.com

                                 Attorneys for Deutsche Bank and the
                                 DB Defendants

                                 SKADDEN, ARPS, SLATE, MEAGHER
                                   &FLOMLLP
                                 JAY B. KASNER
                                 SCOTT D. MUSOFF




                                                SCOTT D. MUSOFF

                                  - 35 -
4836-3515-9719.vS
Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 37 of 42




                                GLANCY PRON GAY & MURRAY LLP
                                BRIAN P. MURRAY
                                LEE ALBERT
                                GARTH A. SPENCER
                                THOMAS J. KENNEDY



                                              BRIAN P. MURRAY
                                230 Park Avenue, Suite 530
                                New York, NY 10169
                                Telephone: 212/682-5340
                                212/884-0988 (fax)
                                bmurray@glancylaw.com
                                lalbert@glancy law .com
                                gspencer@glancylaw.com
                                tkennedy@glancylaw.com

                                Co-Lead Counsel for Plaintiffs

                                CAHILL GORDON & REINDEL LLP
                                CHARLES A. GILMAN
                                DA YID G. JANUSZEWSKI



                                             CHARLES A. GILMAN
                                80 Pine Street
                                New York, NY 10005
                                Telephone: 212/701-3000
                                212/269-5420 (fax)
                                cgilman@cahill.com
                                dianuszewski@.cahill.com
                                Attorneys for Deutsche Bank and the
                                DB Defendants

                                SKADDEN, ARPS, SLATE, MEAGHER
                                  & FLOM LLP
                                JAY B. KASNER
                                SCOTT D. MUSOFF



                                              SCOTT D. MUSOFF
                                 - 35 -
4836-3515-9719.vS
   Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 38 of 42




                                 GLANCY PRONGAY & MURRAY LLP
                                 BRIAN P. MURRAY
                                 LEE ALBERT
                                 GARTH A. SPENCER
                                 THOMAS J. KENNEDY




                                               BRIANP. MURRAY

                                 230 Park Avenue, Suite 530
                                 New York, NY 10169
                                 Telephone: 212/682-5340
                                 212/884-0988 (fax)
                                 bmurray@glancylaw.com
                                 lalbert@glancylaw.com
                                 gspencer@glancylaw.com
                                 tkennedy@glancylaw.com

                                 Co-Lead Counsel for Plaintiffs

                                 CAIIlLL GORDON & REINDEL LLP
                                 CHARLES A GILMAN
                                 DAYID G. JANUSZEWSKI




                                              CHARLES A. GILMAN

                                 80 Pine Street
                                 New York, NY 10005
                                 Telephone: 212/701-3000
                                 212/269-5420 (fax)
                                 cgilman@cahill.com
                                 di anuszewski@,cahill.com

                                 Attorneys for Deutsche Bank and the
                                 DB Defendants

                                 SKADDEN, ARPS, SLATE, MEAGHER
                                  &FLOMLLP
                                 JAYB. KASNER
                                 SCOT D.    SO f




                                  - 35 -
4836-3515-9719.vS
     Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 39 of 42




                                    Four Times Square
                                    New York, NY 10036
                                    Telephone: 212/735-3000
                                    212/735-2000 (fax)
                                    jay.kasner@skadden.com
                                    scott.musoff@skadden.com

                                    Attorneys for Underwriter Defendants




                                    - 36 -
4836-3515-9719.v5
   Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 40 of 42




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I

hereby certify that I caused to be mailed the foregoing document or paper via the United States

Postal Service to the non-CM/ECF participants indicated on the attached Manual Notice List.

       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on November 15, 2019.

                                                 s/ ERIC I. NIEHAUS
                                                 ERIC I. NIEHAUS

                                                 ROBBINS GELLER RUDMAN
                                                        & DOWD LLP
                                                 655 West Broadway, Suite 1900
                                                 San Diego, CA 92101-8498
                                                 Telephone: 619/231-1058
                                                 619/231-7423 (fax)

                                                 E-mail: ericn@rgrdlaw.com
                Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 41 of 42
Mailing Information for a Case 1:09-cv-01714-DAB-RWL In Re Deutsche Bank AG
Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Mario Alba , Jr
      malba@rgrdlaw.com,e_file_ny@rgrdlaw.com,e_file_sd@rgrdlaw.com,drosenfeld@rgrdlaw.com

      Lee Albert
      lalbert@glancylaw.com

      Jessica Anne Barcus
      jessica.barcus@skadden.com,Emma.Gardner@skadden.com

      Andrew J. Brown
      andrewb@rgrdlaw.com,nhorstman@rgrdlaw.com,ldeem@rgrdlaw.com

      Charles Alan Gilman
      cgilman@cahill.com,MA@cahill.com

      Kyrie P Graziosi
      kgraziosi@cahill.com

      Deborah R Gross
      DGross@kcr-law.com,JHannigan@kcr-law.com

      Eva Hromadkova
      evah@murrayfrank.com

      Caroline Aisling Incledon
      cincledon@cahill.com

      David George Januszewski
      MA@cahill.com,djanuszewski@cahill.com

      Jay B. Kasner
      jkasner@skadden.com

      Thomas James Kennedy
      tkennedy@glancylaw.com

      Kevin A. Lavelle
      klavelle@rgrdlaw.com

      Samuel Giffin Mann
      smann@cahill.com,MA@cahill.com

      Matthew Montgomery
      mattm@csgrr.com

      Brian Philip Murray
      bmurray@glancylaw.com,brian-murray-4237@ecf.pacerpro.com

      Scott D. Musoff
      smusoff@skadden.com

      Eric I. Niehaus
      ericn@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Sharan Nirmul
      snirmul@ktmc.com,dpotts@ktmc.com,jenck@ktmc.com,ahankins@ktmc.com,3369561420@filings.docketbird.com,mswift@ktmc.com

      Lucas F. Olts
      lolts@rgrdlaw.com,e_file_sd@rgrdlaw.com,LOlts@ecf.courtdrive.com,susanw@rgrdlaw.com
                Case 1:09-cv-01714-GHW-RWL Document 290 Filed 11/15/19 Page 42 of 42
      Marjorie Joan Peerce
      peercem@ballardspahr.com

      Steven W. Pepich
      stevep@rgrdlaw.com

      Lauren Beth Perlgut
      lperlgut@cahill.com,MA@cahill.com

      Darren J. Robbins
      e_file_sd@rgrdlaw.com

      David Avi Rosenfeld
      drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,e_file_sd@rgrdlaw.com,drosenfeld@ecf.courtdrive.com

      Samuel Howard Rudman
      srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Kevin S. Sciarani
      ksciarani@rgrdlaw.com,KSciarani@ecf.courtdrive.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Christopher D. Stewart
      cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing).
You may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.

Harry                J. Weiss
450 Fifth Street, N.W.
Mail Stop 4-2
Washington, DC 20549
